


LOAN AGREEMENT

17th September 2018




Hampshire Avenue Sdn Bhd, (the “Lender”) of Room B, 3rd Floor, 309-K, Perak
Road, 10150 Georgetown, P. Penang, Malaysia agrees to advance MYR$10,000.00 (the
“Principal Sum”) to VGrab Communications Malaysia Sdn Bhd (the “Borrower”) of
Business Suites, Unit 704, Level 7, Uptown 1,1 Jalan SS21/58, Damansara Uptown,
47400 Petaling Jaya, Selangor Darul Ehsan, Malaysia. The funds will be advanced
on September 21, 2018 (the “Effective date”).




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 4% per year (the “Interest”)
from September 21, 2018. The Borrower is liable for repayment for the Principal
Sum and accrued Interest and any costs that the Lender incurs in trying to
collect the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

BORROWER

Hampshire Avenue Sdn Bhd

VGrab Communications Malaysia Sdn Bhd

 

 

Per:

Per:

 

 

/s/ Ahmad Mazlanbin Ahmad

/s/ Lim Hun Beng

Name: Ahmad Mazlanbin Ahmad

Name: Lim Hun Beng

Position: CFO

Position: Executive Director / CEO
























































--------------------------------------------------------------------------------







PROMISSORY NOTE




Principal Amount:  MYR$10,000.00

September 21, 2018







FOR VALUE RECEIVED VGrab Communications Malaysia Sdn Bhd, (the “Borrower”)
promises to pay on demand to the order of Hampshire Avenue Sdn Bhd (the
“Lender”) the sum of $10,000.00 lawful money of Malaysia (the “Principal Sum”)
together with interest on the Principal Sum from September 21, 2018 (“Effective
Date”) both before and after maturity, default and judgment at the Interest Rate
as defined below.




For the purposes of this promissory note, Interest Rate means 4 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
4.0% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.







BORROWER

VGrab Communications Malaysia Sdn Bhd




Per:




/s/ Lim Hun Beng

Name: Lim Hun Beng

Position: Executive Director / CEO







































